IN THE SUPREME COURT OF TEXAS

                                 No. 04-0141

                 IN RE  VESTA INSURANCE GROUP, INC., ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for temporary relief, filed  February
17, 2004, is granted.  The order dated September 23, 2003, in Cause No. 067-
186659-01, styled James  H.  Cashion,  Jr.,  d/b/a  American  Health  Under-
Writers v. Vesta Insurance Group, Inc., Vesta  Fire  Insurance  Corporation,
James E. Tait, Jimmy K. Walker, Robert H.  Merrill,  et  al.,  in  the  67th
District Court of Tarrant County, Texas, is stayed pending further order  of
this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus no later  than  12:00  p.m.,  on  or
before March 8, 2004.

            Done at the City of Austin, this February 25, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk